Citation Nr: 0906537	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  05-38 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
the Republic of the Philippines


THE ISSUE

Whether a declaration of forfeiture of eligibility for VA 
benefits under the provisions of 38 U.S.C.A. § 6103(a) (West 
2002) against the appellant was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and R.K.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran had active service from November 1941 to July 
1942 and from June 1945 to February 1946.  He was a prisoner 
of war (POW) of the Japanese government from April 1942 to 
July 1942.  The Veteran died in August 1998.  The appellant 
has claimed to be the veteran's surviving spouse

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 decision of the Department of 
Veterans Affairs (VA), Director, Compensation and Pension 
Service, decision that determined that the appellant had 
forfeited her eligibility to VA benefits.

The appellant testified at a Board video conference hearing 
before the undersigned Veterans Law Judge in July 2007.  The 
record was held open to allow the appellant to submit 
additional evidence in support of her claim.  One item was to 
be a copy of a marriage contract between the appellant and 
the Veteran.  She was also going to submit a waiver of 
consideration of the evidence, in the first instance, by the 
agency of original jurisdiction (AOJ). 

The appellant submitted additional evidence that was received 
at the Board in February 2008.  The evidence was unrelated to 
her status to receive benefits as the surviving spouse of the 
Veteran or whether she had committed fraud in the submission 
of evidence in support of her claim.  The evidence consisted 
of a statement from the appellant recounting the veteran's 
military service and her current economic status, a duplicate 
certification of the Veteran's service from September 1994, 
and statements from several other individuals attesting to 
the appellant's financial status and residency.  

The appellant did not submit a waiver to allow the Board to 
consider the evidence in the first instance.  See generally 
38 C.F.R. §§ 20.709, 20.1304 (2008).  However, as the 
evidence is not relevant to the issue on appeal, the Board 
will not consider the evidence in conducting its appellate 
review.  Accordingly, there is no basis to remand the case 
for consideration of the evidence by the AOJ in the first 
instance.  


FINDINGS OF FACT

1.  The appellant knowingly assisted in the procurement, 
preparation, and/or presentation of fraudulent evidence in 
connection with her pursuit of dependency and indemnity 
compensation (DIC).  

2.  The appellant's act of fraud is established beyond a 
reasonable doubt and causes her to forfeit all rights, 
claims, and benefits under all laws administered by VA 
(except laws relating to insurance benefits).


CONCLUSION OF LAW

The appellant knowingly provided false evidence concerning a 
claim for VA benefits, and has, thereby, forfeited all rights 
and claims to benefits administered by the VA except 
insurance benefits.  38 U.S.C.A. § 6103(a) (West 2002); 
38 C.F.R. §§ 3.901, 3.905 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veteran had active service from November 1941 to July 
1942 and from June 1945 to February 1946.  He was a prisoner 
of war (POW) of the Japanese government from April 1942 to 
July 1942.  He submitted a VA Form 21-526, Veteran's 
Application for Compensation or Pension, as a claim for VA 
disability compensation benefits in April 1993.  

The Veteran listed the appellant as his spouse in block 
number 20.  He reported the date of marriage as "1957."  He 
listed the location as La Paz, Tarlac.  He did not report on 
any prior marriages for either himself or the appellant.  

The Veteran's personnel records were obtained.  They included 
an Affidavit for Philippine Army Personnel.  The Veteran 
reported a marriage to "M.A." in June 1944.  He also listed 
the names of two children.  The ages were given as 3 and 1.  
The Veteran swore to the contents of the affidavit on June 
18, 1945.

The Veteran was granted service connection for irritable 
bowel syndrome and intestinal parasitism with moderate to 
severe undernutrition (IBS) and malaria in May 1994.  He was 
given a 30 percent rating for his IBS and a noncompensable 
rating for his malaria.  The effective date for both 
disabilities was established as of January 29, 1993.

The RO informed the Veteran of the disability rating in May 
1994.  He was also informed that he was eligible for an 
additional allowance for dependents.  The letter provided 
several examples of dependents that could be considered.  The 
Veteran was advised to submit a copy of a public record of 
his marriage that was certified and signed from the local 
civil registrar (LCR).  

The Veteran responded in July 1994.  He submitted a copy of 
Civil Registry Form No. 3A from the Republic of the 
Philippines, Office of the Municipal Civil Registrar, La Paz, 
Tarlac.  The certified form reported that the Veteran and the 
appellant were married on December [redacted], 1956, and the marriage 
was registered on January 16, 1957.  Their marital status was 
reported as single as of the date of the wedding.  The 
Veteran also provided evidence of the death of a woman, 
A.D.J., he claimed was his daughter.  She died in March 1984 
at the age of 24.  He submitted proof of her death because he 
wanted to claim her daughter, A.J., as a dependent.

The RO notified the Veteran that he would receive additional 
benefits for his spouse but he needed to submit additional 
evidence to establish A.J. as a dependent in July 1994.  The 
Veteran did not respond to the letter and did not make 
further later attempts to establish A.J. as a dependent.

The Veteran was granted service connection for ischemic heart 
disease as a residual of beriberi and was given a 100 percent 
disability rating, effective from February 17, 1994, in July 
1998.  He was also granted entitlement to special monthly 
compensation based on the need for regular aid and attendance 
that was also effective from February 17, 1994.  The RO 
notified the Veteran of the rating action by way of 
correspondence dated July 8, 1998.  

The RO wrote separately to the Veteran on July 8, 1998.  The 
Veteran was informed that there was evidence of record 
showing him as being married twice.  His Affidavit for 
Philippine Army Personnel listed his marriage to M.A. as of 
August 1944.  The Civil Registry documentation showed his 
marriage to the appellant as of December 1956.  The Veteran 
was advised that marriage to the appellant may not be valid 
unless his prior marriage to M.A. was dissolved by her death, 
or annulled.  The Veteran was asked to submit a copy of the 
public record of M.A.'s death if she was deceased.  He was 
likewise advised to submit evidence to show the marriage as 
annulled if that was the case.  The Veteran was given 60 days 
to submit the evidence or the appellant would be excluded 
from his award effective from February 1, 1993.  

The Veteran submitted a statement that was also signed by the 
appellant that was dated in July 1998.  The statement was 
received on August 18, 1998.  The statement had the signature 
of two other individuals as witnesses to the Veteran's thumb 
mark on the statement.  The Veteran stated that M.A. died on 
March [redacted], 1944.  He submitted a joint affidavit, dated in July 
1998, wherein the two parties stated they personally knew 
M.A. as they were very close family friends and town mates.  
They were aware of M.A.'s death on March [redacted], 1944, because 
they were present at her residence when she died.  The 
veteran submitted a stamped copy of a letter from the Office 
of the Municipal Civil Registrar (MCR) of La Paz, Tarlac, 
dated July 17, 1998.  The letter noted that records of deaths 
during the period from January 1, 1944, to October 29, 1944, 
were totally destroyed by lawless elements that forcibly 
entered the municipal building on October 29, 1944.  The 
registrar was unable to issue a true transcription from the 
Register of Deaths or a true copy of the Certificate of Death 
for M.A. that was claimed to have died on March [redacted], 1944.  The 
letter advised that, for every registered death, the office 
submitted a copy of the Certificate of Death to the Office of 
the Civil Registrar General, National Statistics Office (NSO) 
in Manila.  The letter concluded by saying the interested 
party was advised to make further inquiries to the latter 
office.  The letter was issued to the appellant.

The appellant submitted an informal claim for Dependency and 
Indemnity Compensation (DIC) in September 1998.  She reported 
that the Veteran had died in August 1998.  She provided a 
copy of the Veteran's certificate of death that showed his 
death in August 1998.  The immediate cause was listed as 
"acute myocardial infarction."  There was an antecedent 
cause listed of "due to myocardial [undecipherable]."  The 
undecipherable word may be ischemia.  The document was a 
photocopy.  The appellant also provided a duplicate copy of 
the joint affidavit of July 1998 as well as a duplicate copy 
of the July 1998 letter from MCR in La Paz.

The appellant submitted a formal claim for DIC benefits in 
October 1998.  She completed a VA Form 21-534, Application 
for Dependency and Indemnity Compensation or Death Pension by 
a Surviving Spouse or Child in making her claim.  The 
appellant reported that the Veteran was married to M.A. from 
1946 to 1954.  She also reported that she had a previous 
marriage to A.D. from December 1942 to April 1954.  She 
reported that, both she and the Veteran's first marriages 
were ended because of the death of their respective spouses.  
She also provided a duplicate copy of the Veteran's 
certificate of death.

The RO received a letter co-signed by G.A.J., Y.J.C., and 
R.I.J. in October 1998.  G.A.J. identified himself as the son 
of the Veteran and Y.J.C. said she was his daughter.  R.I.J. 
said he was a grandson.  They asked the RO to furnish them 
documentation as beneficiaries or dependents of the veteran.  
There was no proof of any relationship to the Veteran 
provided with the letter.

The RO responded in December 1998.  The parties were informed 
that there was no documentation showing that they were 
declared to be the dependents of the Veteran.

The RO wrote to the appellant in December 1998 and asked that 
she provide a copy of the church record of the death of M.A.  
In the absence of such a record, the appellant was advised to 
submit an affidavit, executed by two individuals that had 
personal knowledge of the fact of the death; that viewed the 
body of the deceased; and, knew it to be the body of M.A.  
Further, the facts and circumstances concerning the death, 
such as the place, date, time, and cause were to be included.  
The letter also informed the appellant that she needed to 
submit a copy of the public record of death of her first 
husband.  

The RO wrote to the appellant to advise her that her claim 
was denied for failure to respond in March 1999.  She was 
informed of the need for evidence of the deaths of M.A., and 
A.D.

The appellant submitted a claim for burial benefits that was 
received in July 1999.  She included what appears to be a 
"carbon" copy of the Veteran's certificate of death rather 
than another photocopy.  There are several notable 
differences in the carbon copy as opposed to the photocopy.  
The registry number is typed on the carbon copy but is 
handwritten on the photocopy with no indication of a 
typewritten number.  There is no entry in the block "Civil 
Status" whereas the photocopy contains the letter "X" to 
indicate married.  The carbon copy contained no listing of 
occupation for the Veteran but the photocopy said "None."  
In Block 17, the immediate cause of death on the carbon copy 
was listed as "acute myocardial infarction."  Nothing else 
was listed.  The photocopy contained an entry on the 
antecedent cause of death line for Block 17.  This is the 
entry that said "due to myocardial [ischemia?]."  Block 24 
of the carbon copy is blank as to the name and address of the 
cemetery or crematory whereas that same block on the 
photocopy contains the name of a cemetery.  Block 25 provides 
for the name of the informant and the name "[redacted]" 
is typed on the carbon copy but there is a signature for 
"[redacted]."  The photocopy contains the name of 
"[redacted]" typed in Block 25.  The signature matched 
the name.  

The Board notes that [redacted] was also listed as one of 
the individuals that had provided transportation services to 
the appellant in regard to the Veteran's funeral.  His 
identification was submitted as part of the claim.  She 
sought reimbursement for the transportation costs attributed 
to him and several others.  

The appellant responded to the March 1999 letter with a 
statement and several items of evidence in July 1999.  The 
appellant said that the first wife died on May [redacted], 1944.  She 
added that her first husband died on May [redacted], 1947.  She noted 
that the RO had used the wrong last name for the Veteran's 
first wife and misspelled her first husband's last name in 
the letter of March 1999.

The appellant submitted a letter from the La Paz MCR dated 
May 13, 1999.  The letter was essentially a duplicate of the 
letter from July 1998.  There was one difference in that the 
records from January 1, 1920, to October 29, 1994, were now 
reported as having been destroyed.  The letter noted that 
there were no available records for M.A., who was said to 
have died on May [redacted], 1944.  The letter again advised making 
inquiries to the NSO in Manila.  

The appellant submitted another joint affidavit, signed by 
two different persons, dated in May 1999.  The two parties 
said they personally knew M.A. and that they were both aware 
of the fact that she died on May [redacted], 1944 at La Paz.  The 
parties said they were present at the residence at the time 
of M.A.'s death.  

The appellant submitted a letter from the LCR from Tarlac, 
Tarlac, dated in June 1999.  The letter noted that records of 
deaths during the period from May 1947 to June 1947 were 
destroyed due to wear and tear.  Thus the death of A.D. on 
May [redacted], 1947, could not be certified.  The letter noted that 
copies of certificates of death were sent to the NSO in 
Manila and a request could be made of that office.  

The appellant submitted another joint affidavit of two 
individuals in regard to the death of A.D. that was dated in 
June 1999.  The two parties had not been a signatory to any 
other affidavit.  They attested that A.D. died on May [redacted], 
1947, and that they were present at his burial ceremony.  

There is a rating decision of record, dated in February 2000.  
The rating decision granted entitlement to service connection 
for the cause of death but denied entitlement to accrued 
benefits.  

The RO wrote to the appellant in April 2000 and asked that 
she explain the discrepancies in the dates of death alleged 
for M.A.  The letter noted that the most recent joint 
affidavit alleged a date of death of May [redacted], 1944, while the 
appellant listed M.A.'s death in 1954 on her VA Form 21-534.  
[The RO did not mention the prior joint affidavit which 
averred a date of death of March [redacted], 1944].  The letter 
further noted that the Veteran swore that he was married to 
M.A. at the time of his Affidavit for Philippine Army 
Personnel in June 1945 which would rule out any date of death 
in 1944.  She was given 60 days to respond.

The RO wrote to the appellant on June 26, 2000, to inform her 
that her claim was denied for failure to respond to the 
letter from April 2000.  

The RO again wrote to the appellant on June 29, 2000.  This 
letter conveyed the results of the rating decision of 
February 2000 and provided a copy of the decision.  The 
letter also advised the appellant that she was granted burial 
benefits in the amount of $525.

The appellant provided a duplicate copy of the May 1999 MCR 
letter that noted the death of M.A. could not be certified in 
June 2000.  The RO wrote to the appellant and informed her 
that the letter did not satisfy the requirement for an 
explanation as to the discrepancy of the reported dates for 
the death of M.A. in July 2000.

The appellant submitted a copy of a letter from the La Paz 
MCR that was dated in July 2000.  The letter provided a date 
of death for M.A., as May [redacted], 1952.  This was now the fourth 
date of death reported for M.A.

The RO made a request for a field examination in October 
2000.  The request noted that there were a number of 
discrepancies of record regarding the dates of death for M.A. 
and A.D.  A report was filed in June 2001.  The examiner had 
contacted the NSO in an attempt to verify the death of M.A. 
in either March 1944 or May 1944 but received a negative 
report.  The examiner did obtain a copy of the certificate of 
death for M.A., reporting her death as of May [redacted], 1952.  The 
Veteran was listed as her spouse.  

A second report was submitted in August 2001.  The field 
examiner included two letters from the NSO in Manila in 
regard to the availability of records regarding the death of 
A.D.  The letters noted that the civil registry records were 
intact at the local civil registry in Tarlac for both 1947 
and 1954 as certified by that local office in August 1996.  
Accordingly, requests for records regarding the death of A.D. 
in 1947 and/or 1954 could be made to the Tarlac office.

Another field examiner's report was submitted in November 
2001.  The report included a deposition from the appellant.  
She said that she and the Veteran were married twice.  The 
first time was in La Paz and the second time was in Tarlac 
City.  She said the first marriage was not "authentic" and 
they decided to marry a second time.  She did not remember 
the dates for the marriages.  She said a copy of their 
marriage certificate showed a date for the second marriage of 
March [redacted], 1997.  The appellant knew that M.A. was the 
Veteran's first wife but had no information regarding the 
date of their marriage but knew M.A. died on May [redacted], 1952.  
She was asked why she had submitted a joint affidavit 
attesting to M.A.'s date of death as March [redacted], 1944.  She said 
she went to the U. S. Embassy to claim benefits and did not 
have information regarding M.A.'s death.  She said they went 
to the tomb but could not read the dates so they decided to 
submit the affidavit.  She said the two affiants were the 
parents-in-law of her nieces.  She said she did not pay them.  
The appellant stated that she married A.D. on December [redacted], 
1945, in Tarlac City.  She said that A.D. died on May [redacted], 
1954, in Tarlac City.  She said the date of death was 
provided by her sister-in-law.  

The appellant was asked who had assisted her in making her 
claim.  She said that a [redacted] helped her in 1998 and 
1999.  He prepared the affidavits regarding the death of M.A. 
and A.D.  She said there was no monetary agreement with [redacted] 
[redacted].  She was asked if the Veteran received a lump sum 
payment for benefits during his lifetime.  She said that he 
had.  She was also asked if [redacted] was paid from the 
Veteran's benefits.  She replied that [redacted] and [redacted] 
and [redacted] received a payment from the lump sum and 
received one-half of the Veteran's monthly VA benefits for 
two years.  She said the [redacted] were husband and wife.  

Attached as exhibits were letters from the LCR in Tarlac, 
dated in October 2001.  The letters certified that the 
records of death for the period from January 1954 to June 
1954 and January 1945 to December 1947 were destroyed.  Thus 
the office was unable to verify the death of A.D. during 
those respective periods.  

The RO issued an administrative decision that held the 
appellant could not be recognized as the Veteran's surviving 
spouse in April 2002.  The RO noted that the appellant had 
provided three different dates for the death of A.D.  The 
official records could not be obtained to verify his death 
and the appellant was being assisted by [redacted] in 
making her VA claims.  As the appellant had not provided 
sufficient proof of the death of her first husband, she could 
not be recognized as the Veteran's spouse.

The RO notified the appellant of the administrative decision 
in April 2002.  The letter also informed her that, because 
she was not the surviving spouse, her claim for DIC benefits 
was denied.

The appellant submitted another joint affidavit, signed by 
two individuals that had not signed a previous document in 
support of her claim, in July 2002.  The two parties stated 
they knew A.D., and that he died on May [redacted], 1947, in Tarlac 
City.  They also averred that they were present at his burial 
ceremony.  The appellant also submitted another letter from 
the Tarlac LCR, dated in June 2002 that noted records from 
May 1947 to December 1947 were not available to certify the 
death of A.D. on May [redacted], 1947.

The RO treated the submission as a request to reopen her 
claim for DIC benefits.  The RO wrote to the appellant and 
informed her that she needed to submit new and material 
evidence to reopen her claim in August 2002.  She was advised 
that the joint affidavit was not considered material because 
it was cumulative of prior evidence wherein the appellant 
asserted A.D.'s date of death as May [redacted], 1947.

The appellant submitted evidence of her marriage to the 
Veteran in September 2002.  The RO returned the evidence to 
her, as it was already of record, in October 2002.  

The appellant wrote to the RO to inquire about the status of 
her DIC claim in August 2003.  The RO responded that same 
month that she had been previously advised of the denial of 
her claim.  She was informed that the evidence failed to 
establish the validity of her marriage to the Veteran and 
that she needed to submit new and material evidence to reopen 
her claim.

The appellant sought to reopen her claim for DIC in October 
2003.  She submitted a statement wherein she acknowledged the 
basis for the prior denials of her claim.  She said she 
submitted evidence to establish the death of her first 
husband, A.D., and to establish her legal marriage to the 
Veteran.  She said that she was the unremarried widow of the 
Veteran.  The appellant submitted a copy of a letter from the 
NSO in Manila from June 2003.  The letter informed that the 
NSO did not have any record of the death of A.D. on May [redacted], 
1947, but that the local office in Tarlac could be checked 
for verification.  If documentation was not available, "any 
interested party may apply for delayed registration."

The evidence also included a copy of a Certificate of Death, 
Municipal Form No. 103.  The form was prepared by J. V. Paez, 
based solely on information provided by the appellant, and 
two others, [redacted], and [redacted] in September 2003.  
[redacted] had been one of the persons serving as a witness to 
the thumb mark of the Veteran in a statement submitted by him 
in April 1996.  The municipal form served as a means for the 
appellant to provide information regarding the death of A.D. 
by gunshot on May [redacted], 1947.  There was no other proof of this 
assertion.  The form indicated that the appellant, and the 
two parties, had made sworn statements but no such statements 
were included by the appellant.  The reverse side of the form 
included a section completed by the appellant where she said 
the reason in the delay for reporting the death of A.D. from 
1947 to 2003 was negligence on her part.  The form was the 
delayed registration of A.D.'s death that was suggested in 
the NSO letter of June 2003.

Finally, the appellant included photocopies of several 
photographs of a tomb and headstone.  The headstone included 
a cross in the upper left corner, the letters "R.I.P." in 
the top center, and A.D.'s name in large letters, all on one 
line.  Below his name were two lines that stated "DIED - May 
[redacted], 1947" and BORN - July [redacted], 1918."

Based on receipt of this information and evidence the RO 
requested a field examination in October 2003.  A report was 
submitted to the RO in February 2004.  The examiner said that 
he had attempted to locate the affiants from the affidavit 
dated in June 2002.  He said that H. M., a relative of the 
appellant, had died in October 2003.  The examiner said that 
he interviewed [redacted], who said he was the son of S. 
[redacted], a cohabitant of the appellant.  [redacted] [redacted] said his 
father had died in August 1998.  He provided the same date as 
the date of death for the Veteran.  He said that his father 
had had an existing relationship with the appellant until his 
death in 1998.  He did not say whether they were married.  He 
denied any knowledge of the death of A.D. and did not know if 
he was buried in the tomb as alleged.  He said the 
relationship between his father and the appellant was common 
knowledge in the community.  [redacted] then said the 
appellant and the veteran were married on December [redacted], 1956.  
He added that he was born in September 1957, with [redacted] as 
his father.  The examiner later questioned the veracity of 
the statements of [redacted].

The examiner also reported on an interview with M.R.G. who 
knew the appellant.  She was personally aware of the 
appellant's extramarital relationships with "some" men.  
She did not know if the appellant was married to A.D. or if 
he was buried in the cemetery as alleged.  She reviewed the 
photograph of the tomb submitted by the appellant and the one 
from the examiner.  She said if the tomb was made in 1947 it 
could have been put over (used by another).  She doubted that 
the tomb was from 1947 and thought it to be 10-15 years old.  
She added that the rights to preserve a tomb were good for 15 
years unless one paid the rent every year.  If not, it was 
likely the tomb would be put over with another tomb.  

The examiner interviewed the daughter of the cemetery 
caretaker.  She said that there were no records of interments 
from 1947 as they had been destroyed.  She was familiar with 
the appellant but did not know that A.D. was buried in the 
cemetery.  She reviewed the appellant's photograph of the 
tomb for A.D. and said she doubted it belonged to A.D.  This 
was because the tombs in the 1960's to 1990's had been put 
over on top by another grave because of a large volume of 
interments.  She believed the headstone in the appellant's 
photograph was altered to make it appear to be that of A.D.  

The appellant was deposed in December 2003.  The examiner 
said that the appellant did not demonstrate senility or poor 
memory.  The appellant stated that she married the Veteran on 
March [redacted], 1997.  She said she wanted to pursue her claim as 
his surviving spouse.  The appellant reported that she had 
two children, a son, G.G.J., and a daughter, G.J.P.  The 
daughter had died in January 2003.  The appellant said she 
had been married three times.  The first was to A.D. on 
December [redacted], 1945.  She said he died on May [redacted], 1954.  She 
then cohabitated with [redacted].  Their relationship began in 
1955 and they had two children.  She said her third husband 
was the Veteran.  They began their relationship in 1958 and 
married in 1997.  She was asked why they were married in 1997 
and the appellant stated that their first marriage was 
fictitious and they had to formalize their marriage.  

The appellant was asked why there were contrary dates 
regarding her marriage to the Veteran and the death of A.D.  
She said those were the work of her claims fixers, [redacted] 
[redacted] and [redacted].  Ms. [redacted] did all of the 
manipulation in terms of the affidavits, including the 
current one that altered the date of A.D. to May [redacted], 1947.  
She was asked why she signed the documents and she said 
because she wanted benefits from VA.  She said she sometimes 
signed blank sheets of paper.  The appellant was asked whose 
tomb was in the photographs and she said it was the tomb of 
A.D.  She added that the date of death was illegible but, 
with the assistance of her son, they changed the date [of 
death] to May [redacted], 1947.  She was asked the motive for changing 
the date of death and she said she did not know but that she 
was there with the claims fixer.  The examiner reminded the 
appellant of the forfeiture provisions of Title 38 of the U. 
S. Code.  She was asked if she was aware that her actions 
could be prosecuted and she replied that she was aware of 
that fact.  The appellant was asked about the affidavits that 
were submitted.  She said the parties signed blank paper.  
They were all her relatives and signed without hesitation and 
did not know the specifics.  The appellant said that she had 
not paid her claims fixer but M. [redacted] was to receive the 
lump sum payment.  

The examiner included photographs of the same tomb that the 
appellant used in her photographs submitted in October 2003.  
The examiner's photographs showed the headstone as completely 
blank.  The examiner reported that no name or engraving on 
the headstone was legible or traceable.  The headstone had 
been painted white.  Headstones in the immediate area still 
had legible names and dates on them.  In his report the 
examiner said he visited the tomb with the appellant and 
[redacted] [redacted].  There was no indentifying information on the 
tomb.  The appellant said she was with G.J. [her son] and the 
claims fixer when they took pictures of the tomb.  

The examiner included a copy of a letter from the Tarlac LCR 
that certified there was no local record for the death of 
A.D. on May [redacted], 1947.  The letter further stated that the 
records of deaths for 1947 were still intact in the archives 
of the office.  The examiner stated in his report that he 
participated in the search for the record of death and could 
vouch for the existence of the records and their authenticity 
but found no evidence for the death of A.D. on May [redacted], 1947.  
The examiner said that the LCR was required by law to accept 
the delayed registration submitted by the appellant - for 
record purposes.  The examiner noted that the information 
submitted by the appellant had been previously contradicted 
by the appellant on two occasions when she said A.D. died on 
May [redacted], 1954.  

The examiner included a copy of a Certificate of Marriage for 
the Veteran and the appellant from the Tarlac LCR.  The 
document shows that they were married on March [redacted], 1997.  The 
Veteran was listed as a widower and the appellant as a widow.  
No further pertinent information was included.

The RO made a proposed administrative decision to consider 
the spouse for forfeiture of benefits based on fraud under 
the provisions of 38 U.S.C.A. § 6103(a) in June 2004.  The RO 
provided the appellant notice of the proposed decision in 
June 2004.  The appellant was advised that she had knowingly 
and, with intention to receive benefits not legally due to 
her, submitted false and fraudulent evidence in support of 
her claim as the Veteran's surviving spouse.  She had 
provided false statements, documents, and affidavits to 
establish the death of M.A. as well as A.D.  There was 
credible evidence of record to show that the tomb she alleged 
contained A.D. was altered.  She provided a self-registered 
certificate of death of May [redacted], 1947, for A.D. when the 
official records contained no information to that effect.  
Finally, there was no official record for interment of A.D.

The letter also contained the applicable citation from 38 
U.S.C.A. § 6103(a).  The appellant was informed of her right 
to submit evidence to support her claim and to do so within 
60 days.  She was further advised of her right to have a 
hearing in her case.  

The appellant did not respond to the RO's notice letter.  The 
RO issued a final administrative decision finding that her 
case should be submitted for consideration of forfeiture 
under the provisions of 38 U.S.C.A. § 6103(a) for fraud in 
August 2004.  Notice of this action was provided to the 
appellant that same month.  The letter advised that her case 
was being submitted to the Director, Compensation and Pension 
(C&P) Service, for consideration of forfeiture.

The case was submitted to the Director of the C&P Service in 
September 2004.  

The appellant submitted a statement and additional evidence 
in September 2004.  She contended that the copy of the letter 
from the Tarlac LCR of June 2002 was a legal document and 
that she could not forge legal documents.  She said it was 
signed by the City Civil Registrar himself and this proved 
she had not furnished false or fraudulent evidence.  She also 
said she was providing a joint affidavit to attest that she 
had three relatives in the tomb she claimed to be that of 
A.D.  She said this saved on expensive lots.  Finally, she 
said that she never fabricated the date of death for M.A.  
She said she had exerted all efforts to get the death 
certificate.  She said she was too old to provide fraudulent 
evidence and tried to provide the evidence within her 
understanding of the VA process.

The appellant included a letter from the City Civil Registrar 
of Tarlac City signed by C.P.G.  The letter was not on 
official stationery, rather it was on plain bond paper.  It 
was dated in July 2004.  The registrar said that the record 
of deaths for May 1947 did exist but were not complete 
because some pages were missing.  This was why the office 
previously issued a certification in June 2002 that the 
records were destroyed.  He added that his office was still 
unable to issue a certified true copy of the death of A.D. on 
May [redacted], 1947.  The letter contained the print of a rubber 
stamp for the Office of the City Civil Registrar Tarlac City.

The Board notes that the above letter did not state which 
pages for records relating to deaths in May 1947, were 
missing.  The letter said only that some pages from May 1947 
were missing, thus implying, but not saying, the records for 
May [redacted], 1947, were not available.  A copy of the June 2002 LCR 
letter was included.  This is in contrast to the statement 
the VA examiner who attested to the existence and 
authenticity of the records for May 1947 and the February 
2004 letter, ostensibly signed by the same LCR individual, 
C.P.G., who stated that the records for May 1947 were intact.

The appellant provided a joint affidavit wherein the parties 
said they both knew A.D. because they were his sisters.  They 
also knew he died from being shot in the head and shoulders 
on May [redacted], 1947.  Further, A.D. was interred in the same tomb 
with the remains of the appellant's brother, although no date 
was given for this event.  They also said the appellant's 
father, who died in November 1957, was interred in the same 
tomb with the brother and A.D.  They said the names of all 
three individuals were printed on the tomb but because of the 
tomb had many cracks it was repaired and repainted "last 
year [2003]" and this covered the names on the tomb.  They 
stated that the appellant's son G.G.J. repainted the tomb and 
wrote the name of A.D. on it.  

A forfeiture decision was issued by the Director of the C&P 
Service in January 2005.  It was determined that the 
appellant had, as alleged by the RO, submitted false 
statements, documents, and affidavits to establish the death 
of M.A. as well as A.D.  Notice for the forfeiture decision 
was provided to the appellant that same month.  She was 
provided with her appellate rights.  

The appellant submitted her notice of disagreement (NOD) with 
forfeiture decision in April 2005.  The appellant argued that 
she was the legal surviving spouse of the veteran in her 
substantive appeal of December 2005.  She said she and the 
Veteran had children before they were married, they 
cohabitated together and were eventually legally married.  
She said they were not aware of any legal impediment to their 
marriage.  Finally, she said she should be recognized as the 
surviving spouse.  

The appellant requested that she be provided with a complete 
copy of the Veteran's claim folder in February 2007.  She 
said she had been told that her entitlement to VA benefits 
was forfeited due to an accusation that she submitted 
fraudulent evidence.  She asked for details regarding the 
issue.  

The RO provided the appellant with a complete copy of the 
claims folder in March 2007.

The appellant and R.K. testified at a video conference 
hearing in April 2007.  R.K. was identified as a relative of 
the appellant and would be testifying on her behalf.  R.K. 
testified that the Veteran and his first wife were married in 
1944 and that she had died in May 1952.  He also said that 
A.D., the appellant and her first husband, were married in 
1942, and that he died on April [redacted], 1954.  The appellant and 
the Veteran were then married on December [redacted], 1956, as there 
was no impediment to their marriage.  R.K. confirmed that the 
appellant received help in making her claim from the 
individuals previously identified.  The Veteran had paid the 
individuals for help with his claim but the appellant had 
not.  It was determined that the appellant received help with 
her claim based on previous payments made by the Veteran.  
The appellant's representative said that the appellant signed 
documents in English that she did not understand.  The 
documents were not truthful.  The persons assisting with the 
claim obtained the documents pertaining to the deaths and 
marriages.  R.K. said that the individuals sought out the 
appellant to submit the claim.  

R.K. was to submit a copy of the marriage contract between 
the Veteran and the appellant.  He said it had not been 
submitted previously.  The witness and the representative 
were both advised that, if the evidence was new, they needed 
to submit a waiver to allow the Board to consider the 
evidence.  R.K. said the document was allegedly mailed in 
June 2007 but was not sure.  The representative noted that 
the document was not contained in the file at the RO.  

As noted in the Introduction, no additional evidence 
regarding the marriage between the appellant and the Veteran 
was received by the Board.

II.  Analysis

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2008).  Payments of such 
benefits may be made to the surviving spouse of the veteran.  
See 38 U.S.C.A. § 1310(a).  

The term "surviving spouse," except as provided in 38 C.F.R. 
§ 3.52, means a person of the opposite sex whose marriage to 
the veteran meets the requirements of 38 C.F.R. § 3.1(j) 
(2008), and who was the spouse of the veteran at the time of 
the veteran's death.  38 C.F.R. § 3.50(b) (2007).  Marriage 
is defined as a valid marriage under the law of the place 
where the parties resided at the time of the marriage, or the 
law of the place where the parties resided when the right to 
benefits accrued.  See 38 U.S.C.A. § 103(c) (West 2002); 38 
C.F.R. § 3.1(j).  

The appellant has sought to establish herself as the 
veteran's surviving spouse in order to obtain DIC benefits 
since her initial claim was submitted in September 1998.  

Any person who knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary 
(except laws pertaining to insurance benefits) shall forfeit 
all rights, claims, and benefits under all laws administered 
by the Secretary (except laws pertaining to insurance 
benefits).  38 U.S.C.A. § 6103(a) (West 2002).  Fraud is 
defined as an act committed in perpetration of one of the 
above-listed actions.  38 C.F.R. § 3.901 (2008).

A forfeiture action is an adversarial process initiated by 
VA.  Such an adversarial process requires the application of 
a beyond a reasonable doubt standard to declare a forfeiture.  
See Trilles v. West, 13 Vet. App. 314, 318 (2000).  The 
determination of whether the appellant knowingly submitted 
false or fraudulent evidence to VA is a question of fact.  
Macarubbo v. Gober, 10 Vet. App. 388 (1997).

The evidence in this case establishes that the appellant 
submitted false evidence, allowed false evidence to be 
submitted on her behalf and failed to provide required 
evidence.  She did so with the intent to obtain VA benefits.  
As the ensuing discussion will show, this is established 
beyond a reasonable doubt.  

The Veteran's Affidavit for Philippine Army Personnel listed 
his marriage to M.A. as of August 1944.  He did not list her 
on his claim for benefits in April 1993.  Rather he listed 
his marriage to the appellant as of 1957.  The Veteran later 
submitted evidence of his marriage to appellant as of 
December [redacted], 1956.  This was by way of an extract of records 
provided in May 1994.  The marriage was said to have been 
registered on January 16, 1957.  The Veteran received 
additional compensation based on his marriage to the 
appellant.

The RO reviewed the Veteran's records and noted that he had 
failed to report his first marriage to M.A.  When the Veteran 
was asked to provide information regarding the status of that 
first marriage, a false affidavit was submitted attesting 
that M.A. died on March [redacted], 1944.  The Veteran died before any 
further action was taken on resolving his marital status.

The appellant sought to establish her entitlement to DIC 
benefits with her claim in September 1998.  She was already 
aware of VA's interest in the status of the Veteran's 
marriage to M.A.  She submitted a copy of the same false 
affidavit provided by the Veteran.  She also failed to 
provide the RO with evidence of her first marriage and the 
dissolution of that marriage.  She submitted a photocopy of 
the Veteran's certificate of death.

The appellant provided an entirely different date for the 
death of M.A. when she submitted her formal DIC claim in 
October 1998.  The date of death was listed in 1954 even 
though she and the Veteran had submitted affidavits regarding 
the date of death as being March [redacted], 1944.  Further, the 
appellant reported her marriage to A.D., for the first time, 
and its termination by his death on April [redacted], 1954.

In her claim for burial benefits the appellant submitted a 
carbon copy of the veteran's certificate of death that was 
notably different than the photocopy version.  The photocopy 
version contained clear alterations of the information 
contained on the carbon copy as well as additions.  

The appellant later provided a second false joint affidavit, 
this time attesting to M.A.'s date of death as May 10, 1944.  
She also said that A.D. had died on May [redacted], 1947, a date 
different from her submission of October 1998.  

The appellant submitted evidence of M.A.'s death as occurring 
on May [redacted], 1952, in August 2000.  This was based on an 
extract of records from the La Paz MCR.  A copy of the 
certificate of death for M.A. was added to the record by a VA 
field examiner in June 2001.  The May [redacted], 1952, date of death 
was confirmed.

The appellant was deposed, as part of the VA field 
examination in October 2001.  She admitted that she did not 
know the date of death for M.A.  She had submitted the 
affidavits for the purposes of obtaining VA benefits.  She 
provided her date of marriage to A.D. and his date of death 
as of May [redacted], 1954.  She said her sister-in-law provided her 
with the date.  This was despite having submitted a joint 
affidavit to the effect of a date of death of May [redacted], 1947.  
The appellant admitted that three individuals were involved 
in making a claim for the Veteran, and later on her behalf.  
They were paid from the Veteran's lump sum payment and 
collected one-half of his monthly VA benefits for two years.  

After the RO issued a decision denying her status as a 
surviving spouse, the appellant submitted another joint 
affidavit to assert that A.D. died on May [redacted], 1947.  She then 
provided the information regarding the death of A.D. to 
Tarlac LCR in September 2003.  Based on her information, a 
certificate of death was issued by the LCR to say that A.D. 
died as a result of a gunshot on May [redacted], 1947.  She included 
the photographs of the alleged headstone for the tomb of A.D. 
that showed his name and birth and death dates.

The February 2004 VA field examiner obtained significant 
evidence that further demonstrated fraud on the part of the 
appellant.  It was shown that the tomb photographed by the 
appellant did not have the identifying information for A.D. 
on the headstone.  The headstone had been repainted.  There 
were no records of interment of A.D. at the cemetery, 
although they were said to have been destroyed.  In her sworn 
deposition, the appellant admitted that her son had made the 
markings on the headstone to help in the claim.  She believed 
that A.D. was buried in the tomb.  In addition, the appellant 
provided different information regarding her marriages.  She 
said that, despite her submissions to the contrary, A.D. died 
on May [redacted], 1954.  She then cohabitated with another man.  She 
had two children with him.  She began her relationship to the 
Veteran in 1957 but did not marry him until 1997.  She said 
their first marriage was fictitious and they had to formalize 
it, she did not elaborate on that statement.  She again 
reported that the three claims fixers were involved in 
providing the statements in the case.  She said she sometimes 
signed blank sheets of paper that were later filled in so 
that she could obtain VA benefits.  Her son, G.J. was 
responsible for altering the headstone with the information 
for A.D. and then repainting it.  She said she was aware of 
the forfeiture provisions and possible prosecution.  

The VA field examiner also documented that he was able to 
review the LCR records in Tarlac.  He stated that they were 
present and available for review and there was no evidence of 
a record for the death of A.D. for May [redacted], 1947.

The appellant was furnished with the proposed decision that 
addressed whether her case should be considered for 
forfeiture for fraud.  The notice letter provided a 
discussion of the evidence and why forfeiture was considered.  
The appellant did not reply to the proposed action and a 
final decision on forfeiture was issued in August 2004.  

The appellant responded with her submission from September 
2004.  Despite the evidence already of record, and previously 
submitted by the appellant that M.A. had died on May [redacted], 
1952, the appellant provided a new false joint affidavit 
attesting to her death on May [redacted], 1944.  She also provided a 
letter, ostensibly from the individual that served as the 
registrar for Tarlac who said that, records for May 1947 were 
available but some pages were missing.  The letter was not on 
official letterhead, it contradicted several "official" 
letters signed by the same individual to say no records for 
May 1947 were available, then, in February 2004 that the 
records were intact, and it contradicted the statement from 
the VA field examiner who found the records available and 
intact.  

The facts are uncontroverted that the appellant submitted 
false evidence as discussed.  She has admitted in her 
depositions that she did submit false evidence and she blamed 
her claim fixers.  False affidavits were submitted on her 
behalf.  The scope of her fraud is magnified even more by her 
submitting another false joint affidavit regarding the death 
of M.A. some 4 years after she submitted different evidence 
of the actual date of death.  

The appellant's action undeniably satisfy the criteria for 
making a determination of fraud in that she has knowingly 
made or caused to be made numerous false affidavits, and 
statements.  She has submitted altered records.  Further, the 
local registrar official either submitted a false statement 
on her behalf regarding the limited missing records from May 
1947 or the statement was fabricated in its entirety.  In 
summary, the appellant's actions constitute fraud based on 
evidence that proves the fraud beyond a reasonable doubt.  
Therefore, she must forfeit all rights, claims and benefits 
under the laws administered by the VA (except laws pertaining 
to insurance benefits).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 3.159 
(2008).

The Board acknowledges that, in this case, there has been no 
specific notice or development accomplished pursuant to the 
VCAA.  However, the forfeiture statute resides in chapter 61 
of title 38 of the United States Code, and the regulations 
pertaining to forfeiture have their own notice and 
development provisions.  See, e.g, Barger v. Principi, 16 
Vet. App. 132, 138 (2002), to the effect that the VCAA 
provisions apply only to procedures under chapter 51 of title 
38, U .S. Code.

Under 38 C.F.R. § 3.905(b), forfeiture of benefits under 
section 3.901 or section 3.902 will not be declared until the 
person has been notified by the Regional Counsel or, in the 
Manila VA Regional Office, the Adjudication Officer, of the 
right to present a defense.  Such notice shall consist of a 
written statement sent to the person's latest address of 
record setting forth the following:  (1) The specific charges 
against the person; (2) A detailed statement of the evidence 
supporting the charges, subject to regulatory limitations on 
disclosure of information; (3) Citation and discussion of the 
applicable statute; (4) The right to submit a statement or 
evidence within 60 days, either to rebut the charges or to 
explain the person's position; (5) The right to a hearing 
within 60 days, with representation by counsel of the 
person's own choosing, and that no expenses incurred by a 
claimant, counsel, or witness will be paid by VA.

The Board finds that VA has complied with all of these 
provisions.  In a June 2004 proposed administrative decision, 
the June 2004 charge letter from VA, the final administrative 
decision and notice of August 2004, the January 2005 
forfeiture decision from the Compensation and Pension 
Service, and the June 2005 statement of the case (SOC), the 
appellant was provided notice of the specific charges against 
her, a detailed statement of the evidence supporting the 
charges, and citation to and discussion of the applicable 
law.  Furthermore, the June 2004 charge letter from VA 
specifically notified the appellant of the right to submit a 
statement or evidence within 60 days (to either to rebut the 
charges or explain her position), and of her right to a 
hearing within 60 days, with representation by counsel of her 
own choosing.  The June 2004 charge letter clearly pointed 
out that no expenses incurred by a claimant, counsel, or 
witness would be paid by VA.  

The appellant did submit evidence in support of her claim 
after the charge letter of June 2004.  She did not request a 
hearing prior to the forfeiture decision but did request, and 
was afforded a hearing, as part of her appeal of that 
decision.  She was also provided with a complete copy of the 
claims folder in March 2007.  Thus, the mandated duties have 
been met, and no additional assistance or notification is 
necessary.











ORDER

Forfeiture of VA benefits invoked against the appellant under 
38 U.S.C.A. § 6103(a) for fraud was proper; the benefit 
sought on appeal is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


